Exhibit 10.2
[exhibit10-2.jpg]
 
Management Services Agreement with ASL Energy, LLC
 
1.
Texhoma Energy, Inc., a Nevada corporation (“Texhoma” or the “Company”) and ASL
Energy, LLC, formerly ASL Services, LLC, a Texas limited liability company
(“ASL”) desire to enter into this Management Services Agreement on the terms and
conditions set forth herein, dated as of September 9, 2008. Both parties are
desirous to enter into this Management Services Agreement (this “Agreement”) to
document their mutual agreement, understanding of the tasks to be accomplished,
and the compensation to be received by ASL.



Services:


2.
The Agreement shall be effective on September 9, 2008 and shall continue until
February 28, 2009 (the “Initial Term”), and shall continue thereafter on a
month-to-month basis unless either party provides the non-terminating party at
least thirty (30) days written notice of their intent to terminate this
Agreement after the Initial Term (collectively the “Term”), and ASL shall be
paid the following compensation from the Company in consideration for agreeing
to perform the Services described below, which services shall begin on October
1, 2008: in consideration for providing Daniel Vesco, the President and Manager
of ASL, to serve as a Director, Chief Executive Officer and Chief Financial
Officer of the Company, in consideration for agreeing to enter into a JV(as
defined below), and for agreeing to use its best efforts to identify assets to
be contributed to the Company and/or identifying a merger candidate for the
Company (the “Services”):



 
a)
The controlling shareholder of ASL, and the Chief Executive Officer of the
Company, Daniel Vesco (“Vesco”), shall be issued 150,000,000 restricted shares
of the Company’s common stock, which shall be earned immediately upon the
parties’ entry into this Agreement.  The common stock shall be issued to Vesco
at such time as Texhoma chooses and not later than when it is able to obtain
shareholder approval and affect an increase in its total number of authorized
but unissued shares of common stock;



 
b)
A consultant to ASL, Suzanne Chapman, shall be issued 20,000,000 restricted
shares of the Company’s common stock, which shall be earned immediately upon the
parties entry into this Agreement. The common stock shall be issued to Suzanne
Chapman at such time as Texhoma chooses and not later than when it is able to
obtain shareholder approval and affect an increase in its total number of
authorized but unissued shares of common stock;





--------------------------------------------------------------------------------


 
[exhibit10-2.jpg]
 
 
c)
ASL shall receive 1,000 shares of Texhoma’s Series A Preferred Stock (the
“Preferred Stock”), which Preferred Stock has super majority voting rights,
which Preferred Stock shall be issued to ASL within ten (10) days of the parties
entry into this Agreement.  Texhoma also agrees to use its best efforts to
obtain and cancel any and all shares of Preferred Stock of Texhoma currently
outstanding, the result of which will be that once issued, the Preferred Stock
issued to ASL will be the only shares of Preferred Stock then outstanding;



 
d)
ASL shall be paid a monthly fee of $20,000 per month beginning on October 1,
2008, and continuing for the Term of this Agreement, payable in advance, plus
reasonable and actual costs paid and/or incurred by ASL in connection with such
Services Agreement, which amount shall be accrued if adequate funds are not
readily available to pay the monthly fee when due, and which amount, at ASL’s
option, with sixty-one (61) days prior written notice, may be converted into
shares of the Company’s common stock at the rate of $0.002   per share in lieu
of payment in cash;



 
e)
ASL shall receive 40,000,000 options to purchase shares of Texhoma’s common
stock at an exercise price of $0.005 per share, which options shall vest to ASL
immediately upon the parties entry into this Agreement, shall expire if
unexercised on September 8, 2011, and shall have cashless exercise rights; and



 
f)
The Company shall reimburse ASL (and/or pay on ASL’s or such designee’s behalf)
as well as other designees which are brought on by ASL to provide services to
Texhoma for any and all reasonable and actual expenses in connection with
lodging expenses, car rental expenses and/or telephone expenses and related
expenses paid or incurred by Mr. Vesco or other ASL designees in connection with
their Services to the Company.



Indemnifications:


3.
Subject to the terms and conditions of this Agreement, the Company, agrees to
indemnify, defend and hold harmless ASL, its respective affiliates, its
respective present and former directors, officers, shareholders, employees and
agents and its respective heirs, executors, administrators, successors and
assigns (the “Indemnified Persons”), from and against any and all claims,
liabilities and losses which may be imposed on, incurred by or asserted against
any Indemnified Person, arising out of or resulting from, directly or indirectly
to this Agreement or the transactions contemplated herein; provided, however,
that the Company shall not be liable for any portion of any claims, liabilities
or losses resulting from a material breach by ASL of its obligations under this
Agreement or from an Indemnified Person’s gross negligence, fraud or willful
misconduct.


 
-2-

--------------------------------------------------------------------------------


 
[exhibit10-2.jpg]
 
4.
Entering into this Agreement will bind the Parties to strict confidentiality
obligations in relation to the project and Company information.

 
Joint Venture:
 
5.
ASL and Texhoma hereby form a joint venture relationship on the terms and
conditions set forth below (the “JV”), of which ASL will serve as the initial
general partner or manager.  ASL may (i) cause funds to be invested, (ii)
arrange financial and strategic partnerships and co-investment, and (iii) bring
acquisition opportunities to the JV and assist in asset disposition. Texhoma
will primarily source investment opportunities to the JV. In all cases, Texhoma
shall have the right to veto any proposed deal that goes into the JV.

 
6.
Co-Investment Rights. ASL will have co-investment rights in deals booked through
this JV.

 
7.
Affiliate Transactions. The JV will retain ASL to provide services to the JV,
including, without limitation, management, technical, and related services.

 
8.
Partnership Distributions. ASL and Texhoma will share any distributions 80% to
ASL and 20% to Texhoma.

 
9.
Put Option. Upon the formation of the JV and continuing until its winding up and
termination or the prior written consent of both parties, ASL shall have the
unrestricted right to require Texhoma to purchase its interest in the JV in
exchange for shares in Texhoma at any time and from time to time. [The parties
will negotiate the manner in which ASL’s interest will be valued for exchange
purposes, along with any other procedural requirements to be met in connection
with such an exchange, and will formalize their agreement on the matter in the
JV operating agreement or a separate document ancillary thereto.] For purposes
of this Agreement and in the absence of a superseding agreement, the exchange
valuation shall be deemed to be 30% greater than the gross acquisition cost of
any property acquired by the JV and the Put shall be exchangeable into common
shares at market price.

 
-3-

--------------------------------------------------------------------------------



 
[exhibit10-2.jpg]
 
10.
Texhoma will allow ASL to participate on the same economic terms, as if in the
JV, on any business Texhoma conducts that ASL arranges funding and/or an
acquisition, directly or indirectly.

 
Miscellaneous


11.
No amendment, modification, restatement or supplement of this Agreement shall be
valid unless the same is in writing and signed by the parties hereto.  No waiver
of any provision of this Agreement shall be valid unless in writing and signed
by the party against whom that waiver is sought to be enforced.



12.
This Agreement may be executed in counterparts and by the different parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.



13.
The captions and headings contained in this Agreement are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof if any question of intent should arise.



14.
Should any clause, sentence, paragraph, subsection, or section of this Agreement
be judicially declared to be invalid, unenforceable or void, such decision will
not have the effect of invalidating or voiding the remainder of this Agreement,
and the parties agree that the part or parts of this Agreement so held to be
invalid, unenforceable or void will be deemed to have been stricken herefrom by
the parties, and the remainder will have the same force and effectiveness as if
such stricken part or parts had never been included herein.



15.
This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.


 
-4-

--------------------------------------------------------------------------------


 
[exhibit10-2.jpg]
 
Agreed and accepted this 9th day of September 2008:




TEXHOMA ENERGY, INC.
ASL Energy, LLC
   
/s/ Nafi Onat
/s/ Daniel Vesco
Nafi Onat
Daniel Vesco
Director and Vice President of Operations
President





-5-

--------------------------------------------------------------------------------

